EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of TANK SPORTS, INC. (the "Company") on Form 10-KSB for the year ended February29, 2008, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jiang Yong Ji, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June 13, 2008. By: /s/Jiang Yong Ji Jiang Yong Ji Title: Chief Executive Officer
